Case 20-10343-LSS Doc1739 Filed 11/29/20 Page 1of1

United States Bankruptcy Court for the District of DELAWARE

WITHDRAWAL OF CLAIM

 

Debtor Name and Case Number: |Boy Scouts of America, Case No. 20-10343 (LSS)

 

University of Dayton
300 College Park

St. Mary's Hail, #400
Dayton, OH 45469-1660

Creditor Name and Address:

 

Court Claim Number (if known): 31 6

Date Claim Filed: August 17, 2020
Total Amount of Claim Filed: $1 975.00

 

 

 

 

 

 

|, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-referenced
creditor. | hereby withdraw the above-referenced claim and authorize the Clerk of this Court, or their
duly appointed Claims Agent, to reflect this withdrawal on the official claims register for the above-
referenced Debtor.

Dated: [1/5/2020 serowe Mean brhl Recta,
Print Name: Worry Ann € Recher

Title (if applicable): Vite. President &
General Crunoe{

 

DEFINITIONS

Debtor
The person, corporation, or other entity that has filed a bankruptcy case is called the debtor.

Creditor
A creditor is any person, corporation, or other entity to which the debtor owed a debt.

Proof of Claim
A form filed with the clerk of the bankruptcy court where the bankruptcy case was filed, to tell the bankruptcy court how much the debtor owed a
creditor (the amount of the creditor’s claim}.

ITEMS TO BE COMPLETED ON THIS WITHDRAWAL OF CLAIM

Court, name of Debtor and Case Number:
Fill in the name of the federal judicial district where the bankrustcy was filed (for example, Central District of California), the name of the debtor in the
bankruptcy case, and the bankruptcy case number, If you received a notice of the case from the court, all of this information is near the top of the notice.

information about Creditor:
Complete the section giving the name and address of the creditor that was listed an the previously filed Proof of Claim form.

Information identifying the Claim that is to be withdrawn:
Complete the section giving the court claim number, date claim was filed and total amount of claim filed to help identify the claim that is to be withdrawn

Sign and print the name and title, if any, of the creditor or other person authorized to file this withdrawal of claim (attach copy of power of attorney, if
any).

 

 

This form must be filed with the clerk of the bankruptcy court where the bankruptcy case was filed or, if applicable, with
their duly appointed Claims Agent as per any procedure approved by the court in the above-referenced bankruptcy
proceeding.

 

 
